     Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 1 of 8 PageID #:2981




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 20-cv-02421
               Plaintiff,
v.                                                  Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                         Magistrate Judge Susan E. Cox

               Defendants.


                    NOTICE OF CLAIMS INVOLVING TRADEMARKS

       Pursuant to Local Rule 3.4, Plaintiff Christian Dior Couture, S.A. (“Dior”), by and

through its counsel, hereby provides notice of claims involving trademarks. The information

required by the rule and 15 U.S.C. §1116(c) is as follows:

       1.      Names and Addresses of Litigants:

               Christian Dior Couture, S.A.
               30 avenue Montaigne F-75008
               Paris, France

               CHINABRANDMALL.COM, et al.
               Addresses Unknown

       2.      U.S. Registration Numbers Upon Which Suit Has Been Brought:

REGISTRATION    REGISTERED                  REGISTRATION           INTERNATIONAL
   NUMBER       TRADEMARK                        DATE                  CLASSES
543,994      CHRISTIAN DIOR                 June 19, 1951 For: Handbags and pocketbooks
                                                          in Class 018.

580,207           CHRISTIAN DIOR            September 22,    For: Jewelry for personal wear,
                                            1953             not including watches-namely,
                                                             trinkets, necklaces, bracelets,
                                                             finger rings, earrings, brooches,
                                                             and ornamental clips made in
                                                             whole of, in part of, or plated with
                                                             precious metals in class 014.
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 2 of 8 PageID #:2982




REGISTRATION    REGISTERED           REGISTRATION          INTERNATIONAL
   NUMBER       TRADEMARK                DATE                  CLASSES
954,404      CHRISTIAN DIOR          March 6, 1973 For: Eyeglass frames, sunglasses
                                                   and eyeglass cases in Class 009.

1,123,944     CD                     August 14,      For: Optical apparatus – namely,
                                     1979            eyeglass frames in Class 009.

                                                     For: Jewelry and horological
                                                     instruments – namely, women’s
                                                     costume jewelry, bracelets, and
                                                     watches for men and women in
                                                     Class 014.

                                                     For: Articles made from leather
                                                     and imitations thereof, namely,
                                                     luggage for men and women in
                                                     Class 018.

                                                     For: Women’s blouses, skirts,
                                                     dresses, jackets, suits, coats;
                                                     Men’s suits, belts and sport
                                                     jackets in Class 025.

1,776,536                            June 15, 1993   For: Carry-on bags; change
                                                     purses; clutch bags; clutch purses;
                                                     golf umbrellas; handbags;
                                                     luggage; passport cases, holders or
                                                     wallets; pocketbooks; purses;
                                                     shoulder bags; all-purpose sports
                                                     bags; suitcases; tote bags; travel
                                                     bags; and wallets in Class 018.

                                                     For: Clothing for use by men,
                                                     women and children; namely,
                                                     blouses; gloves; vests in Class
                                                     025.

1,872,313                            January 10,     For: Eyeglass frames and parts
                                     1995            thereof; sunglasses in Class 009.

                                                     For: Rings in Class 014.




                                        2
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 3 of 8 PageID #:2983




REGISTRATION       REGISTERED        REGISTRATION           INTERNATIONAL
   NUMBER          TRADEMARK              DATE                 CLASSES
1,923,564                            October 3,   For: Belt buckles of precious
                                     1995         metals for clothing; brooches;
                                                  charms; costume jewelry; ear
                                                  clips; jewelry; jewelry lapel pins;
                                                  ornamental pins; pendants; watch
                                                  bands; watch chains; watch fobs;
                                                  and watches in Class 014.

                                                      For: billfolds; business card cases;
                                                      carry-on bags; change purses;
                                                      clutch bags; clutch purses; coin
                                                      purses; credit card cases;
                                                      drawstring pouches; handbags;
                                                      key cases; overnight bags;
                                                      passport cases, holders or wallets;
                                                      purses; shoulder bags; and wallets
                                                      in Class 018.

2,240,163                            April 20, 1999   For: clutch bags, change purses,
                                                      pocketbooks, purses, wallets in
                                                      class 018.




3,561,323                            January 13,      For: optical apparatus and
                                     2009             instruments, namely, spectacles,
                                                      sunglasses, spectacle cases, and
                                                      spectacle frames in Class 009.

2,749,176                            August 12,       For: Athletic bags; attache cases;
                                     2003             baby carriers worn on the body;
                                                      backpacks; beach bags; beach
                                                      umbrellas; billfolds; book bags;
                                                      briefcase-type portfolios;
                                                      briefcases; business card cases;
                                                      carry-on bags; non-motorized
                                                      collapsible luggage carts; change
                                                      purses; clutch bags; clutch purses;
                                                      coin purses; cosmetic cases sold
                                                      empty; credit card cases; diaper
                                                      bags; document cases; drawstring
                                                      pouches; duffel bags; fanny packs;
                                                      felt pouches; garment bags for

                                        3
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 4 of 8 PageID #:2984




REGISTRATION       REGISTERED        REGISTRATION            INTERNATIONAL
  NUMBER           TRADEMARK            DATE                      CLASSES
                                                    travel; golf umbrellas; gym bags;
                                                    handbags; hat boxes for travel;
                                                    key cases; knapsacks; luggage;
                                                    overnight bags; overnight cases;
                                                    parasols; passport cases, holders
                                                    and wallets; patio umbrellas;
                                                    pocketbooks; purses; satchels;
                                                    school bags; shoe bags for travel;
                                                    leather shopping bags; mesh
                                                    shopping bags; textile shopping
                                                    bags; shoulder bags; all-purpose
                                                    sports bags; suitcases; toiletry
                                                    cases sold empty; tote bags; travel
                                                    bags; trunks for traveling;
                                                    umbrellas; valises; vanity cases
                                                    sold empty; waist packs; wallets
                                                    in Class 018.

                                                    For: Clothing for use by men,
                                                    women and children; namely,
                                                    anoraks; aprons; ascots;
                                                    babushkas; bandannas; bathing
                                                    suits; bathrobes; belts; blazers;
                                                    blouses; blousons; bodysuits;
                                                    boleros; boots; boxer shorts;
                                                    brassieres; briefs; baby buntings;
                                                    caftans; camisoles; capes; caps;
                                                    cardigans; chemises; clogs; cloth
                                                    diapers; fur coats; suit coats; top
                                                    coats; corselets; culottes; dresses;
                                                    earmuffs; galoshes; garter belts;
                                                    girdles; gloves; nightgowns; halter
                                                    tops; hats; headbands; hosiery;
                                                    jackets; jeans; jogging suits;
                                                    jumpers; jumpsuits; kerchiefs;
                                                    kimonos; leggings; leotards;
                                                    loungewear; mittens; moccasins;
                                                    mufflers; neckerchiefs; neckties;
                                                    neckwear; negligees; nightshirts;
                                                    overalls; overcoats; overshoes;
                                                    pajamas; panties; pants; pantsuits;
                                                    pantyhose; parkas; pedal pushers;
                                                    peignoirs; pinafores; playsuits;
                                                    pocket squares; ponchos;

                                        4
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 5 of 8 PageID #:2985




REGISTRATION       REGISTERED        REGISTRATION              INTERNATIONAL
  NUMBER           TRADEMARK            DATE                       CLASSES
                                                     pullovers; raincoats; sandals;
                                                     scarves; shawls; shirts; shorts;
                                                     undershirts; shoes; sweat shorts;
                                                     skirts; ski suits; slacks; snowsuits;
                                                     socks; sport coats; sport shirts;
                                                     stockings; stoles; suits;
                                                     suspenders; sweat pants;
                                                     sweatshirts; sweaters; t-shirts;
                                                     trousers; tuxedos; underpants;
                                                     vests; vested suits; and warm-up
                                                     suits in Class 025.

5,173,476      DIOR SO REAL          April 4, 2017   For: Eyeglasses, sunglasses,
                                                     goggles for sports; spectacle
                                                     frames, spectacle cases; containers
                                                     for contact lenses; protective
                                                     cases, bags, satchels and covers
                                                     for computers, tablets, mobile
                                                     telephones and MP3 players in
                                                     Class 009.

                                                     For: Jewelry; precious stones;
                                                     precious metals and their alloys,
                                                     jewelry bracelets, jewelry
                                                     brooches, jewelry necklaces,
                                                     jewelry chains, medals, pendants,
                                                     earrings, rings, charms, tie pins;
                                                     cuff links; key rings of precious
                                                     metals; jewelry cases; boxes of
                                                     precious metal; boxes, cases and
                                                     presentation cases for timepieces
                                                     and jewelry; timepieces,
                                                     chronometric instruments,
                                                     watches, watch bands in Class
                                                     014.

                                                     For: Leather and imitation leather;
                                                     animal skins and furs; trunks and
                                                     suitcases; wallets; coin purses;
                                                     credit card holders; briefcases of
                                                     leather or imitation leather; key
                                                     cases of leather or imitation
                                                     leather; garment bags for travel;
                                                     all-purpose carrying bags,

                                        5
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 6 of 8 PageID #:2986




REGISTRATION       REGISTERED        REGISTRATION            INTERNATIONAL
  NUMBER           TRADEMARK            DATE                     CLASSES
                                                    backpacks, handbags, traveling
                                                    bags; vanity cases sold empty;
                                                    clutch bags of leather; toiletry and
                                                    make-up bags sold empty; boxes
                                                    of leather; umbrellas in Class 018.

5,505,434      J'ADIOR               July 3, 2018   For: Eyeglasses, sunglasses,
                                                    goggles for sports; spectacle
                                                    frames, spectacle cases; protective
                                                    cases, bags, satchels and covers
                                                    for computers, tablets, mobile
                                                    telephones and MP3 players;
                                                    cases for telephones, protective
                                                    cases for telephones in Class 009.

                                                    For: Jewelry, jewelry articles;
                                                    precious and semi-precious
                                                    stones; pearls; precious metals and
                                                    their alloys; items of jewelry,
                                                    namely, bracelets, brooches,
                                                    necklaces, chains, medals,
                                                    pendants, earrings, rings, and
                                                    charms; tie pins; cuff links; key
                                                    rings; jewelry cases; boxes of
                                                    precious metals; presentation
                                                    boxes and cases for jewelry and
                                                    timepieces; timepieces;
                                                    chronometric instruments;
                                                    watches; watch bands; watch
                                                    dials; chronographs in Class 014.

                                                    For: Leather and imitation leather;
                                                    animal skins and fur pelts; trunks
                                                    and suitcases; wallets; coin
                                                    purses; credit card holders;
                                                    briefcases of leather or imitation
                                                    leather; attaché cases and
                                                    document cases of leather and
                                                    imitation leather; protective
                                                    covers for clothing, namely,
                                                    garment bags for travel; key cases
                                                    of leather or imitation leather; all-
                                                    purpose carrier bags; backpacks;
                                                    handbags; traveling bags; vanity

                                        6
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 7 of 8 PageID #:2987




REGISTRATION       REGISTERED        REGISTRATION              INTERNATIONAL
  NUMBER           TRADEMARK            DATE                       CLASSES
                                                     cases sold empty; clutch bags of
                                                     leather; traveling sets being
                                                     luggage of leather; toiletry and
                                                     make-up bags sold empty; leather
                                                     boxes not being jewelry boxes;
                                                     umbrellas; shoulder belts of
                                                     leather in Class 018.

                                                     For: Clothing, namely, layettes,
                                                     bibs not of paper, bath robes,
                                                     bathing suits, shorts, belts,
                                                     suspenders, blouses, cardigans,
                                                     trousers, overalls, combinations,
                                                     shirts, t-shirts, skirts, polo shirts,
                                                     pullovers, vests, dresses, coats,
                                                     tailleurs, parkas, overcoats,
                                                     blousons, jackets, underwear, furs
                                                     being clothing, wedding dresses,
                                                     gloves, mittens, scarves, stoles,
                                                     sashes for wear, shawls, neckties,
                                                     collars, caps, hats, visors, hosiery,
                                                     men's suits, ponchos, raincoats,
                                                     socks, tights, leggings, pajamas,
                                                     tracksuits, cuffs, and bedroom
                                                     slippers; footwear; beach, ski, and
                                                     sports footwear; boots; ankle
                                                     boots; sandals; pumps being
                                                     footwear; esparto shoes and
                                                     sandals; headbands; headwear;
                                                     headgear being knitted caps;
                                                     clothing for sports, namely, shorts
                                                     and shirts; clothing for children,
                                                     namely, hats, shorts, dresses, and
                                                     shoes in Class 025.

3,002,132                            September 27,   For: Jewelry; jewelry chains;
                                     2005            charms, medals; pins being
                                                     jewelry in Class 014.




                                        7
   Case: 1:20-cv-02421 Document #: 25 Filed: 04/23/20 Page 8 of 8 PageID #:2988




REGISTRATION          REGISTERED     REGISTRATION         INTERNATIONAL
   NUMBER             TRADEMARK           DATE                 CLASSES
2,790,589                            December 9,  For: Optical apparatus and
                                     2003         instruments, namely, spectacles,
                                                  sunglasses in Class 009.

                                                      For: Precious metals in general
                                                      and their alloys sold in bulk;
                                                      precious metals and their alloys
                                                      sold at retail; jewelry, charms,
                                                      medals in Class 014.

                                                      For: Clothing for use by men,
                                                      namely, blousons; boxer shorts;
                                                      cardigans; neckties; neckwear;
                                                      pants; pullovers; scarves; shirts;
                                                      shorts; sweat shorts; sport shirts;
                                                      sweatshirts; sweaters; t-shirts;
                                                      trousers in Class 025.


Dated this 23rd day of April 2020.   Respectfully submitted,


                                     /s/ Justin R. Gaudio_____________
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080
                                     312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law

                                     Counsel for Plaintiff Christian Dior Couture, S.A.




                                        8
